Citation Nr: 1124645	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  11-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right calf strain.

2.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine with progressive right sciatica (also claimed as rheumatoid arthritis and osteoarthritis).

3.  Entitlement to service connection for degenerative disc and joint disease of the cervical spine with progressive right sciatica (also claimed as rheumatoid arthritis and osteoarthritis).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.  The Veteran also served on active duty for training (ACDUTRA) from February 1995 to March 1995.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO characterized the Veteran's appeal concerning his right calf strain as a new and material evidence claim.  However, the Board finds that this characterization is incorrect.  Specifically, an April 2008 rating decision denied the Veteran's claim of entitlement to service connection for a right calf strain.  In January 2009, the Veteran submitted his Notice of Disagreement (NOD) with the April 2008 rating decision.  The RO treated the January 2009 statement as a claim to reopen his claim for service connection.  However, by statute, a NOD is a written communication by the claimant to the Agency of Original Jurisdiction (AOJ) received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to contest or appeal.  No particular form is required.  See 38 U.S.C.A. § 7105(b)(1), (2) (West 2002); 38 C.F.R. § 20.201 (2010).  The Veteran's January 2009 statement meets these requirements for a NOD, and therefore, the Board will not address new and material evidence in regards to the right calf strain claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his claim of entitlement to service connection for his right calf strain - specifically, notice regarding a pre-existing disorder and aggravation.  The Veteran must be provided with this VCAA notice.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Second, the Board observes that the Veteran was previously afforded a VA examination for his right calf strain claim in April 2008.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with a right calf strain.  The VA examiner then determined that, "[i]t is less likely as not that the claimed condition is the same as, or the result of the right calf strain shown during active duty for training."  The VA examiner did not provide any rationale for this medical opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Since the VA examiner provided no rationale, the examination report is inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional VA examinations are required before his claims may be addressed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2010).

Additionally, the April 2008 VA examiner did not refer to the Veteran's February 1975 in-service treatment for his right tibia separation.  Specifically, the April 2008 VA examiner did not address whether the Veteran's current right calf injury was incurred during his first period of active military service from August 1973 to September 1976, and if so, whether this injury was aggravated by the Veteran's second period of ACDUTRA beyond its normal progression.  Therefore, the Board finds that the Veteran must be afforded another VA examination to further address the etiology of the Veteran's currently diagnosed right calf strain.

Finally, a remand is also required in order to afford the Veteran VA examinations to determine the etiology of his lumbar spine disorder and cervical spine disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has current diagnoses.  Specifically, in January 2009, Dr. C.J.D., the Veteran's private physician, diagnosed the Veteran with "minimal degenerative spondylosis at C3-C4, C5-C6 and C6-C7 with some degenerative loss of height and signal within the discs but without significant canal or foraminal stenosis" based on a recent magnetic resonance imaging (MRI).  Additionally, in February 2009, Dr. J.L.B., the Veteran's private physician, diagnosed the Veteran with degenerative disc disease of the lumbar spine based on a recent MRI.  In regards to an in-service incurrence, the Veteran's service treatment records (STRs) do not contain any complaints of or treatment for the lumbar spine or cervical spine.  However, the Veteran's personnel records demonstrate that the Veteran had a period of ACDUTRA with the Army National Guard from February 1995 to March 1995.  The Veteran was then separated from the Army National Guard in May 1996 because he was found to be physically unfit.  Other private records submitted by the Veteran seem to indicate that this diagnosis is not correct.  Specifically, the Veteran was found to have "rheumatoid arthritis of his arms and back."  The records do not indicate whether the Veteran's arthritis of his back was incurred during a period of military service.

In summary, the claims file currently contains evidence of current disorders and evidence of a possible in-service incurrence.  However, the claims file does not contain evidence regarding whether the Veteran's current back disorders were incurred during his active military service.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the etiology of his currently diagnosed lumbar spine disorder and cervical spine disorder.  The Veteran has never been afforded VA examinations for these claims.  Thus, the Board finds that examinations are needed to determine whether these back disorders may be related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to service connection for a right calf strain, to include notice regarding a pre-existing disorder and aggravation.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his right calf strain.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  


The VA examiner must offer opinions on the following:

a)  Is it at least as likely as not (a probability of at least 50 percent or more) that the Veteran's right calf strain is related to his first period of active duty from August 1973 to September 1976, particularly to his February 1975 right tendon separation?

b)  Did the Veteran's right calf strain clearly and unmistakably pre-exist his entry into his second period of active duty for training from February 1995 to March 1995?

i) If there is clear and unmistakable evidence that the right calf strain pre-existed his active duty for training, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right calf strain was not aggravated beyond its natural progression during this period of active duty for training?  Comment specifically on the February 1995 calf injury.  

ii) If there is not clear and unmistakable evidence that the right calf strain pre-existed his active duty for training, is it at least as likely as not (a probability of at least 50 percent or more) that his right calf strain is related to his second period of active duty for training from February 1995 to March 1995, particularly to his February 1995 calf injury?

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  Schedule the Veteran for an appropriate VA spine examination to ascertain the etiologies of his current lumbar spine disorder and cervical spine disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed lumbar spine disorder had its onset during his period of active duty from August 1973 to September 1976 or during his period of active duty for training from February 1995 to March 1995.  Comment upon whether rheumatoid arthritis is present.  

The examiner must also express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed cervical spine disorder had its onset during his period of active duty from August 1973 to September 1976 or during his period of active duty for training from February 1995 to March 1995.  Comment upon whether rheumatoid arthritis is present.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


